Citation Nr: 0122557	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  96-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for periodontal 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION


The veteran served on active duty from January 1965 to 
January 1967 and from September 1977 to March 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia that 
denied claims for service connection for glaucoma, a lower 
and upper back disability, and periodontal disease, as well 
claims for service connection for dermatitis and actinic 
keratosis.  The claims for service connection for the skin 
conditions and for a cervical spine disorder were 
subsequently granted by the RO and are not on appeal.  The 
grant of service connection for the cervical spine disorder 
is considered to have satisfied the veteran's claim for 
service connection for "an upper back" condition.

The issues of entitlement to service connection for glaucoma 
and a low back condition are addressed in the remand portion 
of this decision.


FINDING OF FACT

The veteran had no dental trauma during service; a number of 
molars were extracted during service; and the veteran 
received a complete episode of one-time VA outpatient dental 
treatment for all dental conditions.


CONCLUSION OF LAW

Service connection may not be granted for VA compensation 
purposes for periodontal disease and service-connected status 
for such would not render the veteran eligible for additional 
VA outpatient dental treatment.  38 U.S.C.A. § 1712 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.381 (1998), 3.182 (1998), 
4.149 (1998), 17.161 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service dental records for his 1965 to 1967 
active duty are not of record.  Shortly after his entrance 
onto active duty in September 1977, he began dental treatment 
and during this service he underwent extensive treatment, 
including periodontal surgery in the mid-1980's and in 1992.  
He also had extractions of teeth numbers 1, 14-18, and 32.  

On a May 1995 VA dental examination, the veteran reported 
that he had had no dental trauma during service.  He had a 
number of missing molars (teeth numbers 1, 14-18, and 32) and 
slight to advanced alveolar bone loss.  The diagnoses were 
periodontitis with a recent history of periodontal abscess, 
treated, and partial absence of teeth, acquired.

The veteran underwent VA examination and dental treatment 
from April 1995 to September 1996.  His treatment plan 
included extraction of tooth number 2, periodontal surgery, 
and prophylaxis.  The veteran received the recommended 
treatment and some additional treatment.  This treatment was 
apparently given under legal authority pertaining to prima 
facie eligibility for Class II dental treatment, without 
rating action to determine if the condition was service 
connected. Such eligibility for dental treatment may be 
provided on a one-time basis without rating action, if 
examination shows a need for dental care and sound dental 
judgment warrants a conclusion that the condition originated 
in or was aggravated during service and the condition existed 
at the time of discharge from service.  See 38 C.F.R. § 
17.162 (2000).]

The veteran testified at a hearing at the RO in September 
1996.  He related he had had dental treatment during service 
and had treatment after service at a VA dental clinic.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 66 Fed. Reg. 45631 (2001).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 
45620-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  38 
C.F.R. §§ 3.382 and 4.149 were removed, and § 3.381 was 
revised extensively to clarify requirements for service 
connection of dental conditions and provided that VA would 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  The amendment became effective June 8, 
1999. See 64 Fed. Reg. 30393. 

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that the changes were not substantive in the 
context of this claim and neither the old or revised 
regulation are more favorable to the veteran.  

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Teeth noted at entry into active 
service as carious and restorable will not be held as 
service-connected, either directly or by aggravation, 
notwithstanding enlargement of the original cavity or 
development of additional cavitation on the same or another 
surface; nor on the basis of the insertion of a filling 
during service, unless new caries develop after expiration of 
a reasonable time after the original cavity has been filled.  
Id.  

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties. 
The dental disability must be shown to have been incurred in 
or aggravated by service.  See 38 C.F.R. § 3.382(a) (1998).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  Teeth noted as normal at entry will be service- 
connected if they were filled or extracted after 180 days or 
more of active service. See 38 U.S.C.A. § 1712 (West 1991); 
38 C.F.R. § 3.381 (2000).

Under 38 C.F.R. § 17.161 (2000), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
1991); 38 C.F.R. § 17.93 (2000).

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a) (2000).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran. Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release. If a disqualifying discharge or release 
has been corrected by competent authority, application may be 
made within 90 days after the date of correction.  38 C.F.R. 
§ 17.161(b)(1) (2000).

Class II also includes those veterans having a service- 
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran. Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction. 38 C.F.R. § 17.161(b)(2) 
(2000).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (2000).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. § 
17.161(d) (2000).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  8 
C.F.R. § 17.161(e) (2000).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f) (2000).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g) (2000).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h) (2000).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g) (1999).  38 C.F.R. § 17.161(i) (2000).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j) (2000).

The veteran seeks service connection for periodontal disease, 
asserting that such is an ongoing condition that was incurred 
during service.  It does not appear that the veteran is 
claiming service connection for compensation purposes for 
periodontal disease, but assuming that he is, legal authority 
clearly prohibits compensation.  

Turning to the question of service connection for VA 
treatment purposes for the periodontal disease, service-
connected status for such would not lead to additional VA 
eligibility for outpatient dental treatment.  The evidence 
shows that he has already had a complete VA treatment episode 
based on prima facie Class II eligibility.  It is neither 
claimed by the veteran nor shown by the service records that 
periodontal disease was the result of service trauma, and 
thus service-connected status for periodontal disease would 
not result in eligibility for perpetual VA outpatient dental 
treatment under Class II(a).  Service-connected status for 
periodontal disease would also not lead to eligibility under 
any other treatment category.

In sum, service connection for periodontal disease would not 
entitle the veteran to either VA compensation or outpatient 
dental treatment.  The relevant facts are not in dispute, and 
the law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, there is no entitlement to 
service connection for a dental condition, and the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for periodontal disease is denied.


REMAND

With respect to the remaining issues, the September 1995 RO 
decision denied the service connection issues on the basis 
that the claims were not well grounded.  The VCAA eliminates 
the concept of a well-grounded claim and redefines the 
obligations of the VA with respect to notice to a claimant 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 66 Fed. 
Reg. 45,620-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The service medical records show that the veteran reported 
low back pain in February and March 1995.  Subsequent to the 
most recent VA examination in May 1995, the veteran was seen 
at a military facility in November 1995 for right-sided 
sciatica.  The veteran was evaluated for elevated intraocular 
pressures during service, and has furnished records of 
evaluations for glaucoma at the Fort McPherson medical 
clinic.  These records show notations of borderline glaucoma, 
and the last glaucoma hemifield test in June 1995 was 
borderline on the right and within normal limits on the left.  
The impression in August 1995 and January 1996 was borderline 
glaucoma.  

Prior to its consideration of the merits of the case, the 
Board is of the opinion that a current specialized VA 
examinations are warranted.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records (not 
previously submitted) pertaining to 
treatment for the disabilities in issue 
since his retirement from active duty to 
the present.

3.  The veteran should be scheduled for 
an examination by a VA ophthalmologist in 
order to determine the nature and 
severity of any eye disability, to 
include glaucoma.  All indicated tests 
and studies are to be performed.  

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
provide an opinion as whether it is as 
likely as not that any eye disability is 
related to service?  The examiner is 
requested to specify, if possible, 
whether the veteran has glaucoma, and, if 
yes, whether it is as likely as not that 
the glaucoma is related to the borderline 
intraocular pressures noted during 
service.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature, severity, and 
etiology of the reported disability 
involving the low back.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  In addition to 
x-rays, any tests or specialized 
examinations deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any 
disability diagnosed involving the 
lumbosacral spine is related to the 
veteran's military service.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 



